CHILTON, J.
The main question involved in this case is, whether the sale from Caldwell to the plaintiff below, can be sustained, or whether it amounts to a transfer of a chose in action, and is therefore void. The question is one of importance, as frequently connecting itself with the business transactions of the community, and has received a careful investigation. It appears, both from the bill of sale, and the proof, that at the time of the conveyance from Caldwell *227to Nelms, (the plaintiff below,) the slaves conveyed were in the possession of the defendant, who claimed them as his own. The defendant held a bill of sale for them from Jeffries, but the money which he paid Jeffries, in consideration of the purchase, was advanced by his father, as whose property they were sold, for a demand existing at the time of the purchase, and purchased at sheriff’s sale by Caldwell, the plaintiff’s vendor. There can be no question, but that the property was liable to the debts of the father, existing at the time of the gift to the son; this is not gainsayed by the counsel for the plaintiff in error, but it is insisted, that as no fraud in fact is shoion, and as the bill of sale to the son conveyed a good title, as against every one except the creditor of the father^ it was sufficient to render his possession adverse, and thus to change the interest of Caldwell, into a chose in action, which could not be assigned. Choses in action, as contradistinguished from things in possession, may be defined to be, such things as the owner has not in possession, but merely a right of action to recover the possession. 2 Bl. Com. 389, 397; 1 Chit. Pr. 99; 1 Bouv. L. Dic. 260; 1 Sup. to Ves. jr., 26, 59. One of the qualities ■pertaining to such rights at common law, is, that they are not assignable. The reason of this rule was, to prevent maintenance, (Co. Lit. 214,) and to prevent the weak from being oppressed by a powerful antagonist, to whom his competitor might assign his title, and who, by his wealth, his influence, or his power, might prevent the ends of justice'. Its policy also is found in the fact, that it discourages litigation, by preventing those who will not sue themselves, from transferring their interest to others of more litigious dispositions. 2 Woodeson’s Lee. 387. Blackstone calls it “ the strict rule of the ancient common law,” and assigns as the reason for the rule, “ because it was thought to be a great encouragement to litigiousness, if a man were allowed to make over to a stranger his right of going to law.” 2 Com. 442. See also, Greenby & Kellogg v. Wilcocks, 2 Johns. Rep. 1; Coolidge v. Ruggles, 15 Mass. 387. Whatever may be said in regard to the rule having its origin in a state of society different from ours, it has been too long recognized by the judicial decisions of this State now to be *228departed from. Holloway v. Lowe, 7 Porter’s Rep. 488. But while the rule is adhered to, the difficulty consists as to its application — as to when the party who is out of possession, shall be said to have a mere right of action, which he may not assign. In other words, what shall be considered an adverse possession so as to change the title of the owner into a mere right to sue.
Several decisions of this court have been made upon this point. In Goodwin v. Loyd, 8 Porter, 237, the plaintiff purchased certain slaves from one who had title, but who, at the time of the sale, was out of possession. The party in possession, and from whom .the plaintiff’s vendor derived title, claimed that he had merely loaned them to the plaintiff’s vendor, and the question was made, whether the plaintiff could, under such a state of facts recover. The circuit court held, if the plaintiff’s purchase was absolute, and bona fide, he had a right to recover, notwithstanding the defendant may have had wrongful possession of the slaves at the time of the sale to the plaintiff.
This court, upon the authority of Stedman v. Reddick, 4 Hawkes’s Rep. 29, and Stogdale v. Fergate, 2 Marshall’s R. 136, reversed the decision of the circuit court, and, dissenting from the opinion of Judge Story in the case of the brig Sarah Ann, 2 Sumner’s Rep. 206, determine, that the plaintiff had purchased a right of action, which by the common Jaw was not assignable, and which he could not assert in his own name. The question, however, is left open, “ as to whether cases may not exist, in which the act of a mere trespasser, or wrong-doer, would operate no change of possession.” The same point again came before this court in the subsequent case of Brown v. Lipscomb, 9 Porter’s Rep. 472, and the additional question was raised, whether a possession of defendant, acquired by the trespass, .or fraudulently, operated to change the right of the owner, into a chose in action, so as to deprive him of the power to sell the slaves. The court say, “ If an owner of a personal chattel, is not in the actual possession, but it is withheld by another, and he is ignorant of the fact, and under such circumstances, parts with the title, it is conceived that his purchaser would succeed to his rights; but if the owner is dispossessed by one, bona fide *229claiming title, and the fact of the dispossession, and bona fide claim, is known to him, his title is changed into a chose in action, which cannot be conveyed or transferred to another.” So that according to the principles settled in the case last cited, to avoid the sale of Caldwell to the plaintiff below, the defendant, at the time of the sale, must have had, actual possession, a bona fide claim of title, and Caldwell must have knowledge at the time of his sale to the plaintiff, of the assertion by defendant of his claim, all which, the case decides, should be left to the decision of the jury. In Sims v. Canfield, Ex’r, &c. 2 Ala. Rep. 555, it is held, that an adverse possession of six years, under claim of title, shall perfect the possessor’s right to the property, so as to enable him to maintain an action against the original owner who may afterwards acquire the possession, and that the statute of limitations commenced running, from the time the defendant came to the possession of the property. Nothing is said in this case, as to the manner in which the defendant acquired the possession, or as to the bona fides of his claim.
In Weir v. Davis & Humphries, 4 Ala. Rep. 442, the rule laid down in Brown v. Lipscomb is explained, and enforced, and it is held, that, although a purchaser of a slave from an administratrix at private sale, took no title, yet having bona fide purchased, and paid for the slave, it was not, while in his possession, subject to be levied on by execution against the estate, which the seller represented. £< The sale,” it is said, ££ is illegal, and passes no title, yet the purchase money was received, and appropriated by the administratrix, in due course of administration. In equity, the purchaser could charge the slave with the payment of the sum which he has paid into the estate, and which has been appropriated as above stated. In the case of Dunklin v. Wilkins, 5 Ala. Rep. 199, and Foster v. Goree, Ib. 424, this court re-affirm the decision of Brown v. Lipscomb, and in the first case, decide, that the conversion of a chattel must be known by the owner, to render a sale by him inoperative. See also Strong v. Strong, 6 Ala. Rep. 345; Carlos, use, &c. v. Ansley, 8 Ala. Rep. 902; Horton v. Smith, Ib. 73.
In Ansley v. Carlos, it is held, the mere fact that the defendant set up a hostile claim, was not sufficient, but that the *230possession must have been acquired, and asserted in good faith, to change the title of the owner into a right of action. 8 Ala. R. 903. See also Doe ex dem. Farmer’s Heirs v. Eslava, 11 Ala. Rep. 1028, Ib. 1045, and Lamar v. Minter, at the present term. I have thus collated our own decisions, upon this subject, that I might deduce the principles decided, and if possible, by their application to this case, put this vexed question to rest. I think the rule as laid down in Brown v. Lipscomb, 9 Por. Rep. 432, is sustained both by reason and authority, and should be adhered to from considerations of sound policy. The defendant, in order to avoid the sale, made by Caldwell to the plaintiff below, must show — 1. That at the time of the sale, he had the actual possession of the slaves sued for. 2. He must be able to connect his possession, with a bona fide claim of title. 3. And which claim of title he openly asserts, as hostile, or adverse to the title of Caldwell, If his claim be founded in fraud — if he is but the stakeholder, receiving the conveyance from Jeffries, to screen the property from his father’s debts, when the father’s money, which should have paid those debts, actually paid for the slaves, his fraud shall not avail him, so as to affect the rights of such creditors, or those who come in as purchasers, bona fide, and for valuable consideration, under their execution. - The law sets the seal of its decided condemnation upon such title, holding it unavailing for any purpose, or at any time, as against those intended to be injuriously affected by it. In the language of Mr. Roberts, “ all the partialities of the law, expire under its antipathy to fraud.” Rob. on Fraud. Conv. 520; see Pickering v. Lord Stamford, 2 Ves. jr. 280; 4 Verm. R. 405; Smithwick v. Jordan, 15 Mass. R. 113; Gilbert v. Burgott, 10 Johns. Rep. 457; Brooks v. Marbury, 11 Wheat. 90; Gubbins v. Creed, 2 Sch. & Lefr. 223; Ib. 474; Jackson ex dem. Scofield v. Collins, 3 Cow. 89.
The claim of title aside, the defendant stands in the attitude of a bare trespasser. Can he be allowed to avail himself of force, any more than of fraud, to defeat the rights of the plaintiff, by depriving Caldwell, his vendor, of his free agency in disposing of the slaves ? Is it true, that if one by brute force, or by felony, wrest from me my property, he thereby acquires a title paramount to my bona fide assignee ? *231It is clear to my mind, that the transfer of the title, does not in such case, come within the mischief intended to be remedied by the laws against champerty and maintenance. The reason, as we have seen, which lies at the foundation of these laws, is the prevention of litigation, and the protection of the weak and helpless against the power and influence of some assignee, who might prevent the ends of justice in their oppression. Certainly they were never designed to postpone the peaceful remedy which the law ordinarily affords in difference, to fraud, or lawless violence. I do not wish to be considered as trenching upon the decisions which authorize a party in possession, holding adverse to the rightful owner, from invoking the statute of limitations. It does not necessarily follow, that in every case where the owner by his laches would lose his estate, the possessor should have such interest as would avoid the deed of his adversary. 2 Russ. 156; 1 Leach, 522.
But without extending this opinion, it is clear from what has been said, the charge given by the court, was entirely correct, and conforms to the views here ascertained, and also that the court very properly refused to charge the jury, that the plaintiff could not maintain the action in his own name under the bill of sale, but as the adverse possession, and bona fide assertion of claim, was a matter for the jury, as was decided in Brown v. Lipscomb, supra, the court should have given, as asked for by the plaintiff in error, the second charge, which refers the adverse title to the jury. See also Hall v. Dewey, et al. 10 Verm. Rep. 593; Stephens v. Dewing, 2 Aik. R. 112. The court in substance gives the charge asked, in a manner calculated to enlighten the jury, but the rule is, that when a charge that is proper is prayed to be given, the party has a right to insist upon it as asked, and the subsequently giving a charge the same in substance, will not cure the erroneous refusal. Clealand v. Walker, 11 Ala. R. 1059.
Let the judgment be reversed, and the cause remanded.